Citation Nr: 1445452	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  10-26 986	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral senile cataracts, open angle glaucoma, and mild dry eyes, claimed as a retinopathy condition, claimed as secondary to service-connected diabetes mellitus. 

2.  Entitlement to service connection for right hip osteoarthritis, claimed as a disability manifested by joint pain, as secondary to service-connected diabetes mellitus. 

3.  Entitlement to service connection for bladder cancer, claimed as due to herbicide exposure.

4.  Entitlement to an initial disability rating in excess of 20 percent for service-connected peripheral vascular disease affecting the left lower extremity. 

5.  Entitlement to an initial disability rating in excess of 20 percent for service-connected peripheral vascular disease affecting the right lower extremity.

ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from July 1968 to July 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The January 2009 rating decision denied entitlement to service connection for bladder cancer.  In February 2009, the Veteran filed a notice of disagreement (NOD) with the RO's decision.  A statement of the case (SOC) was issued in June 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2010.

In the October 2011 rating decision, the RO granted a noncompensable rating for service-connected peripheral vascular disease affecting the left and right lower extremities, effective February 25, 2009.  In that rating decision, the RO also denied entitlement to service connection for bilateral senile cataracts and joint pain.  In October 2011, the Veteran filed an NOD as to all issues addressed in the October 2011 rating decision.  An SOC was issued in March 2012, and a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) was submitted in April 2012.

By rating decision in March 2012, the RO granted an initial 20 percent rating for service-connected peripheral vascular disease affecting the left and right lower extremities.  The Veteran has not withdrawn his appeal with respect to the increased rating claims on appeal.  As such, the appeal continues.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that, while the Veteran previously was represented by the Puerto Rico Public Advocate for Veterans Affairs, in October 2011, before certification of the appeal to the Board, the Veteran revoked its power of attorney by way of a letter sent to VA.  As the Veteran has not obtained another representative, the Board now recognizes the Veteran as proceeding pro se in this appeal.

These issues were previously before the Board in March 2014 when they were remanded for additional development.  They have now returned for adjudication.

The issues of entitlement to service connection for right hip osteoarthritis and bilateral senile cataracts, open angle glaucoma, and mild dry eyes (claimed as a retinopathy condition) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A chronic bladder disorder was not shown in service or within several years after service discharge; and, the preponderance of the evidence fails to establish that the Veteran's papillary urothelial carcinoma (bladder cancers) is related to military service, including herbicide exposure.

2. For the entire appeal period, the Veteran's peripheral vascular disease of the left lower extremity was manifested by claudication on walking more than 100 yards and trophic changes.

3. For the entire appeal period, the Veteran's peripheral vascular disease of the right lower extremity was manifested by claudication on walking more than 100 yards and trophic changes.


CONCLUSIONS OF LAW

1.  Bladder cancer was not incurred in or aggravated by service and may not be presumed to have been incurred in service, to include as being due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2. The criteria for an initial rating in excess of 20 percent for the peripheral vascular disease of the left lower extremity are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.104, Diagnostic Codes 7199-7114, 7120 (2013).

3. The criteria for an initial rating in excess of 20 percent for the peripheral vascular disease of the right lower extremity are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.104, Diagnostic Codes 7199-7114, 7120 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been satisfied.  The Veteran was notified via letters dated in January 2009 and April 2009 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  

Regarding the Veteran's claims for increased ratings for peripheral vascular disease, the Veteran's appeal arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  Any defect in the notice is found not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service treatment records and post-service treatment records, including private treatment records, with the claims file.  Statements from the Veteran were also considered.  No outstanding evidence has been identified that has not otherwise been obtained.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  As discussed herein, VA examinations were conducted in March 2010 and April 2014 regarding the Veteran's peripheral vascular disease and bladder cancer.  The examinations are considered adequate to adjudicate the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran was provided an opportunity to testify at a Board hearing in July 2013.  Notice of that hearing was sent to his address of record.  However, in July 2013, the Veteran submitted a written statement requesting that his hearing be cancelled and his appeal sent to the Board.  The Board finds that all due process has been afforded the Veteran with respect to his right to a hearing. 

Finally, as noted above, these claims were previously remanded by the Board March 2014.  As to the issues decided herein, the remand development was satisfactorily accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998) (Board remand instructions are neither optional nor discretionary, and compliance is required); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (the veteran is entitled to substantial compliance with the Board's remand directives).

II. Law and Analysis - Service Connection for Bladder Cancer

The Veteran claims service connection is warranted for bladder cancer resulting from his in-service exposure to herbicides, including Agent Orange. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as malignant tumors, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); malignant tumors and/or cancers are qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide for presumptive service connection for certain diseases associated with exposure during service to herbicides.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  For purposes of establishing service connection for a disability claimed to be a result of exposure to Agent Orange, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  A review of the Veteran's DD-214 shows that he served in the Republic of Vietnam during the applicable period and is therefore presumed to have been exposed to Agent Orange or other herbicide agents.

The applicable criteria provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  Bladder cancer is not such a disease.  See 38 C.F.R. § 3.309(e).    Presumptive service connection for the Veteran's bladder cancer based on herbicide exposure is thereby not warranted.  

Although the Veteran's current diagnosis is not among the presumptive disorders as per 38 C.F.R. § 3.309(e), the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that an appellant is not precluded from establishing service connection with proof of actual, direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

The Veteran was diagnosed with Papillary Urothelial Carcinoma, low grade, status post resection in November 2008.  Accordingly, Shedden element (1) for direct service connection has been met. 

The criteria for Shedden element (2), in-service incurrence, there is no evidence of complaints, treatment, or diagnosis of a chronic bladder disorder.  The record instead shows that bladder cancer first arose in 2008 when the Veteran noticed blood in his urine.  See Report of April 2014 VA Examination.  Thus, there is also no evidence to warrant service connection for bladder cancer arose based on the one year presumption of service connection.  The Veteran does not argue the contrary.  Rather, as discussed above, he asserts that his bladder cancer is the result of his presumed exposure to herbicide agents.   

In connection with this aspect of his claim, the Veteran submitted a private medical opinion from Dr. N.O. in February 2009.  The opinion indicated that because herbicide exposure has been linked to cancer, the Veteran "should be carefully evaluated having in consideration that this exposure could be the cause of his bladder tumor."  She also opined that it is more probable than not that the Veteran's bladder tumor are "service-connected due to his exposure to Agent Orange at Vietnam War."  No other rationale was provided.

During the Veteran's VA examination in April 2014, the examiner took a history from the Veteran and reviewed the claims file, including the opinion from Dr. N.O.  The examiner opined that the Veteran's bladder cancer was "less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness."  The rationale is that "Papillary Urothelial Carcinoma of Bladder has not been recognized as a presumptive disease associated with exposure to Agent Orange or other herbicides during military service."  Rather, she explained that the Veteran "has been a heavy chronic smoker during more than forty years.  Cigarette smoking is the most important factor contributing to the overall incidence of urothelial cancer in western countries.  There are over 60 known carcinogens and reactive oxygen species present in cigarettes."  

The Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  Factors for determining probative value of medical opinions include their thoroughness and detail, whether they discussed why contrary opinions were not persuasive, and the opinion-writer's access to relevant records.  See Prejean v. West, 13 Vet. App. 444 (2000).  

The Board in it is role as fact-finder assigns more probative value to the VA examiner's April 2014 opinion than Dr. N.O.'s February 2009 opinion.  The opinion from Dr. N.O. was couched in speculative terms when he indicated that the Veteran's exposure to herbicides "could" be the cause of his bladder tumor.  Such limits the probative value of the appeal.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative).  Moreover, and of greater import, there was no identified rationale for the positive opinion other than noting other cancers had been linked to herbicide exposure.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The VA examiner, by contrast, supported his negative conclusion by making reference to medical studies that had specifically excluded bladder cancers from the list of disabilities attributed to herbicide exposure.  Indeed, as recently as September 2011, the National Academy of Sciences (NAS) issued Veterans and Agent Orange: Update 2010 (Update 2010) that explicitly excludes urinary bladder cancer as being presumptively related to herbicide exposure.  See 77 Fed. Reg. 47,924 (Aug. 10, 2012).  The VA examiner instead pointed to the Veteran's extensive history of smoking as the more likely cause of his cancer and provided rationale to support that position.  The fact that Dr. N.O. failed to the Veteran's 40-year history of smoking or the NAS update further degrades the probative value of that opinion.  

In reaching these conclusions, the Board has not overlooked the Veteran's contentions, his statements to healthcare providers, or his written statements regarding his bladder cancer.  His primary assertion is that his bladder cancer is related to in-service exposure to herbicides, including Agent Orange.  Indeed, the Veteran does not claim he was diagnosed with bladder cancer in service or until 2008, which is over 30 years after service.  The Board is keenly aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  

However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of bladder cancer, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Bladder cancer is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

Thus, the Veteran's statements, to the extent that they are to be accorded some probative value, are far outweighed by the more thoroughly explained and detailed opinion from the VA medical professional.  

Accordingly, the preponderance of the evidence is against service connection for bladder cancer, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).


III. Law and Analysis - Increased Rating for Peripheral Vascular Disease 

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran is service connected for peripheral vascular disease in the left and right lower extremities, with each assigned an initial 20 percent rating under 38 C.F.R. § 4.104, Diagnostic Code 7199-7114.  This rating is analogous to Diagnostic Code 7114 for rating arteriosclerosis obliterans.  Under this Code, claudication on walking more than 100 yards, and diminished peripheral pulses or an ABI of 0.9 or less, warrants a 20 percent rating.  Claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and trophic changes (thin skin, absence of hair, dystrophic nails) or an ABI of 0.7 or less, warrants a 40 percent rating.  A 60 percent rating requires claudication on walking less than 25 yards on a level grade at 2 miles per hour, and either persistent coldness of the extremity or an ABI of 0.5 or less.  A 100 percent rating is warranted for ischemic limb pain at rest, and either deep ischemic ulcers or an ABI of 0.4 or less.  38 C.F.R. § 4.104, Diagnostic Code 7114.

The notes associated with this Diagnostic Code are set out as follows: Note (1): The ABI is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater.  Note (2): Evaluate residuals of aortic and large arterial bypass surgery or arterial graft as arteriosclerosis obliterans.  Note (3): These evaluations are for involvement of a single extremity.  If more than one extremity is affected, evaluate each extremity separately and combine (under 38 C.F.R. § 4.25 (2013)) using the bilateral factor (38 C.F.R. § 4.26 (2013)) if applicable.  Id.  

During a March 2010 VA examination, the Veteran reported bilateral leg numbness as well as paresthesias.  The examiner noted that the Veteran was only able to ambulate for 20 minutes due to pain and numbness.  Although there were no ulcers, edema, or dermatitis shown, both lower extremities had trophic changes.  The examiner was unable to calculate the ABI because of calcified arteries.   

During the Veteran's April 2014 examination, the Veteran reported recurrent leg cramps and pain in calves upon walking long distances (more than 200 yards) that requires him to stop.  The examiner noted that the Veteran had claudication in both legs on walking more than 100 yards.  Additionally, he had diminished peripheral pulses and trophic changes in both legs.  The examiner was not able to do ankle/brachial index testing because of the Veteran's calcified arterial walls.  The examiner did opine that the Veteran "is able to obtain, perform, and secure a regular duty job, in order to obtain and secure a financial gainful occupation, with restrictions in prolonged walking or climbing of stairs."   

The existing treatment records do not include an ABI.  They also do not identify symptoms related to the Veteran peripheral vascular disease other than what is described in the examination reports.  

Thus, based on the foregoing, the Board determines that a 20 percent rating is warranted for the Veteran's left and right lower extremities peripheral vascular disease.  At no point during the appeal period did the Veteran experience claudication on walking less than 100 yards.  Both VA examiners determined that an ABI could not be established.  Even considering the trophic changes in the Veteran's skin, a rating in excess of 20 percent is not warranted.  

In rating the Veteran's lower extremities, the Board has considered the Veteran's statements that his peripheral vascular disease is worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

In this case, the Veteran is competent to report symptoms of his peripheral vascular disease because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of according to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's circulatory disorder has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

In sum, after a careful review of the evidence of record, the Board finds that a 20 percent rating for peripheral vascular disease in the left and right lower extremities, but no more, is warranted.

Consideration has also been given as to whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Veteran's peripheral vascular disease was applied to the applicable rating criteria, which describe the severity and symptomatology of the Veteran's disorder.  Although the diagnostic code in this case allows for higher ratings, the Board fully explained why the higher ratings were not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

Entitlement to service connection for bladder cancer is denied.

A rating in excess of 20 percent for peripheral vascular disease in the left lower extremity is denied.

A rating in excess of 20 percent for peripheral vascular disease in the right lower extremity is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.  The Veteran's claims for service connection for bilateral senile cataracts, open angle glaucoma, and mild dry eyes and for service connection for right hip osteoarthritis were previously remanded by the Board in March 2014.  Unfortunately, the Board failed to provide the necessary directives to the AOJ, and development of the claims is incomplete.  An opinion was requested regarding the Veteran's "loss of vision", failing to address his specifically diagnosed eye conditions.  Additionally, the Board failed to request an opinion regarding the Veteran's right hip osteoarthritis.  The Board sincerely regrets this oversight. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all VA treatment records dated since February 2014.  Any negative response should be recorded in the claims file.


2. After completion of the above development, procure an addendum opinion from an appropriate examiner to review the March 2010 and April 2014 VA eye examination reports and provide an adequate medical opinion.  The claims file shall be made available to and reviewed by the examiner.  For each eye condition diagnosed (including senile cataracts, open angle glaucoma, and mild dry eyes) the examiner should answer the following questions:

a. Is it at least as likely as not (a 50 percent or greater probability) that the disability was incurred during, was aggravated by, or otherwise is related to the Veteran's service?

b. Is it at least as likely as not (a 50 percent or greater probability) that the disability is related to the Veteran's service-connected diabetes mellitus?

c. Is it at least as likely as not (a 50 percent or greater probability) that the disability was aggravated by the Veteran's service-connected diabetes mellitus?

In doing so, specific comment shall be made regarding the Veteran's eye treatment in service and the February 2009 private opinion from Dr. N.O.  

3. After completion of directive (1), procure an addendum opinion from an appropriate examiner to review the December 2010 VA orthopedic examination report and provide an adequate medical opinion.  The claims file shall be made available to and reviewed by the examiner.  Regarding the Veteran's right hip osteoarthritis, the examiner should answer the following questions:

a. Is it at least as likely as not (a 50 percent or greater probability) that the disability was incurred during, was aggravated by, or otherwise is related to the Veteran's service?

b. Is it at least as likely as not (a 50 percent or greater probability) that the disability is related to the Veteran's service-connected diabetes mellitus?

c. Is it at least as likely as not (a 50 percent or greater probability) that the disability was aggravated by the Veteran's service-connected diabetes mellitus?

A rationale for all requested opinions shall be provided, with citation to medical treatise, studies, etc., if appropriate.  If you cannot provide an opinion without resorting to mere speculation, please provide a complete explanation stating why this is so.  In so doing, you must explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that you have exhausted the limits of current medical knowledge in providing answers to the questions. 

4. Undertake any additional development deemed necessary after the medical opinions requested above are completed.  If the examiner(s) determines that a new physical examination is necessary in order to offer an opinion, please arrange for such an examination.

5. Finally, readjudicate the Veteran's claims for entitlement to service connection.  If the benefits sought on appeal are not granted, the Veteran shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


